Title: To George Washington from Robert Morris, 26 May 1788
From: Morris, Robert
To: Washington, George



Dear Sir,
Richmond May 26th 1788

I had the pleasure to meet Mrs Morris & my Children at the Bowling Green about two oClock on Friday & have since Conducted them safe to this place. We reserve our Acknowledgements for Mrs Washington & your kind Attentions untill they

can be made in person as I hope it will not be long before we shall have the pleasure of waiting on you again at Mount Vernon—The letters Enclosed herewith were brought by Mrs Morris under a Sealed Cover directed to me on the supposition of my being with you. The French letter is from a meer aventurier who took me in for 100 Dollrs & has now put me to an expense of 50/ for Postage from Charles Town. these Circumstances will guard you against his importunities.
Mr Pollock’s request you will be best able to judge of. He wishes me to solicit for him what I would not ask for myself. With perfect esteem & regard I remain Dear Sir Your obliged & obedient humble Servant

Robt Morris

